DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance base don application 16/701,048 filed December 2, 2019. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses a method comprising: forming a first comb structure with a first type of element by dicing a first acoustic stack; forming a second comb structure, complementary to the first comb structure, with a second type of element by dicing a second acoustic stack; and combining the first comb structure with the second comb structure to form a multi-frequency transducer array having frequency apodization along at least one of an azimuth and an elevation direction. Claims 2-10 are also allowed based on their dependency from claim 1.
Claim 11 is allowed because none of the prior art either alone or in combination discloses a method for fabricating one or more multi-frequency transducer arrays comprising: forming a multi-frequency interdigitated structure having a plurality of elements, each element of the plurality of elements having one or more sub-elements and at least one of the one or more sub-elements having a different resonance frequency, and wherein non-uniform frequency ranges of the plurality of elements are spatially distributed along at least one of an azimuth and an elevation direction. Claims 12-17 are also allowed based on their dependency from claim 11.
Claim 18 is allowed because none of the prior art either alone or in combination discloses a multi-frequency transducer array comprising: an acoustic stack divided into a plurality of transducers, each of the plurality of transducers coupled to a common matching layer block and a common backing layer block and having an element formed from one or more sub-elements, wherein at least one or the one or more sub-elements has a different resonance frequency. Claims 19-20 are also allowed based on their dependency from claim 18. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Saji (US Patent 11,228,300)
Lu (Pre-Grant Publication 2021/0119606)
Hatangadi (Pre-Grant Publication 2002/0042577)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016. The examiner can normally be reached M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDON C FOX/Examiner, Art Unit 2818




/DAVID VU/Primary Examiner, Art Unit 2818